Case 1:19-cv-00689-NRB Document 35-8 Filed 04/22/19 Page 1 of 18

EXHIBIT H

 

WSCEF DOC_ NO_ §ase 1:19-cv-00689-NRB Document35-8 Fl|ed 04/22/19 liag§lzq_oj MSCEF: 03/06/201§

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
MICHAEL MARKOWSKI and DYNASTY Index No. 650042/2018
WEALTH, LLC,
Plaintiffs, COMPLAINT
-against-

SEEKING ALPHA, INC. and JOHN DOES 1-5,

Defendants.

 

 

Plaintiffs Michael Markowski (“Markowski”) and Dynasty Wealth, LLC (“Dynasty”), by
their undersigned counsel, as and for their Complaint against Seeking Alpha Inc. (“Seeking
Alpha” or “SA”) and John Does l-5, allege on knowledge as to their actions and on information

and belief as to all other matters as follows:

NATURE OF THE ACTION

1. Defendant Seeking Alpha is the owner of the popular financial analysis website
www.seekingalpha.com, an online publication filled to the brim with content curated, and at
times written, by SA staff. The Seeking Alpha website, which boasts a readership of more than
10 million people around the world, contains articles commenting on all aspects of the financial
industry. Content published on Seeking Alpha can_and frequently does_immediately cause
dramatic market reactions and significant swings in stock prices, especially for the companies in
the microcap market Seeking Alpha is aware of the market-moving power of its published
articles, and advertises the impact of its reports as the most important reason for investors to
consume its content.

2. Seeking Alpha claims to obtain most of its content h‘om third-party contributors,

many of whom are pseudonymous. But in January of 2017, SA decided to put pen to electronic

4481428-5

 

\TYSCEF DOC_ NO_ g;ase 1:19-cv-00689-NRB Document35-8 Fl|ed 04/22/19 l§@@§;$}g;j MSCEF: 03/06/201§

paper and author its own “take down” article of one of its qualified and trusted content
contributors, Plaintiff Michael Markowski. Defendant did this for the Simplest of motives: to
enhance its own bottom line by satisB/ing the short-selling clientele that fuel Seeking Alpha’s
market-influencing abilities.

3. In late 2017, Markowski concluded that Live Ventures, Inc. (ticker symbol LIVE)
Was significantly undervalued. From November 21, 2016, through January 1, 2017, Markowski
wrote a series of articles published on Seeking Alpha evidencing a positive outlook on Live
Ventures. On January 4, 2017, another Seeking Alpha author also posted research joining in
Markowski’s views. On January 5 , 2017, however, Seeking Alpha removed both Markowski’s
content and that of the other author from its website without any explanation Markowski had
appeared on Seeking Alpha on at least 45 occasions over the preceding five-year period. Never
before had his research been taken down. The next day, using the pseudonym “Richard Pearson,”
Seeking Alpha authored and published an article focused entirely on Markowski and Live
Ventures, tearing down the company and defaming Markowski with allegations that he Was a
paid stock promoter and a fraud. The impact of this scheme was immediate. Live Ventures
shares plummeted approximately 20% by the end of the day, as Seeking Alpha’s readership was
left with only negative content nom the fictional “Richard Pearson.” Markowski too suffered
financial loss on his own, as he was now branded a “fraud” across the intemet investment
community.

4. For years Seeking Alpha has Sought to escape liability from lawsuits involving
defamatory statements contained within the content that it edits, curates and publishes by relying
on a federal statute that protects intemet bulletin board managers and chat room moderators from

liability for defamatory content published on their intemet platforms. That statute, however, is

4481428-5

 

WSCEF DOC_ NO_ §§ase 1:19-cv-00689-NRB Document35-8 Filed 04/22/19 l§a|§;é|;p_oj MSCEF: 03/06/201;

inapplicable here because Seeking Alpha itself, literally and/or practically, authored the
defamatory statements about Markowski, using content Markowski provided exclusively to
Seeking Alpha and a select group of paid subscribers_none of whom is Richard Pearson, the
defamatory article’s purported anonymous author_as a tool to discredit Markowski and reward
readers seeking to short LIVE shares.

5. As a result of Seeking Alpha’s false and defamatory statements in the article,
Markowski and his company, Dynasty Wealth, have been injured and bring this lawsuit to
recover damages from Seeking Alpha resulting nom its defamatory and tortious conduct

M

6. Plaintiff Michael Markowski is an individual residing in Florida.

7. Plaintiff Dynasty Wealth, LLC is a limited liability corporation organized under
the laws of Nevada with its principal place of business in Florida.

8. Defendant Seeking Alpha, Inc. is a Delaware corporation with its principal place
of business in New York City. Seeking Alpha owns and maintains the website found at
www.seekingalpha.com.

9. Upon information and belief, Defendants John Does 1-5 are the person or persons,
currently unknown, who are responsible for authoring the Article and include employees or
agents of Seeking Alpha.

.TURISDICTION AND VENUE

lO. This Court has jurisdiction pursuant to CPLR §§ 301 and 302(a).

ll. Venue is proper in this Court pursuant to CPLR 503(a)

4481428-5

 

qYSCEF DOC_ NO_ §Ese 1:19-cv-00689-NRB DocumentSB-S Fl|ed 04/22/19 Fg@g§;§ygqj JN&SCEF: 03/06/201;

FACTS

The Parties

12. Plaintiff Markowski is a 40-year veteran of the financial services industry, having
worked at top-tier financial firms such as Merrill Lynch, Oppenheimer, and Donaldson Lufkin &
Jenrette. Markowski has consulted for a number of public companies and served as CEO of an
investment banking firm and a global financial news network ln August 1995, the SEC filed an
injunctive action against Markowski in the United States District Court for the Southern District
of New York. In February 1996, Markowski, without admitting or denying liability, consented to
the entry of an order enjoining him from future violations of Section l7(a) of the Securities Act
and Section lO(b) of the Exchange Act. In August 1998, the SEC entered an order baning
Markowski from any affiliation with any broker-dealer. Markowski has since offered his insights
to investors and others in a manner consistent with these rulings_all of which are readily
available on the internet.

13. Markowski has been featured in Forbes, the Wall Street .Tournal and Fortune and
is an industry expert in cash flow analyses, a critical component of predicting the performance of
stocks.

14. In 2014 Markowski founded Dynasty Wealth (“DW”) and is currently its Director
of Research. DW focuses on growing startup and early-stage companies with market caps below
$50 million with an emphasis on the transformation nom the industrial to the digital economy.

15. DW, led by Markowski, identifies and enters into long-term consulting
relationships with early-stage companies that have a scalable business and cash flow model
which DW believes has the potential to reach a minimum valuation of $l billion within five
years. Based on the cash and equity incentives that DW receives it can potentially make

$50 million for each company reaching a $l billion valuation

4481428-5

 

WSCEF DOC_ NO_ glase 1:19-cv-OC7689-NRB Document35-8 Fl|ed 04/22/19 Ra¢§;©]gj L&SCEF: 03/06/201;

16. DW also has investor members that receive invitations to invest in the companies
that DW identifies as having a satisfactory market cap and growth potential Members receive
invitations to invest in these companies’ early funding rounds, thereby unlocking the possibility
for substantial returns.

17. Markowski’s credibility and reputation as a cash flow analysis expert is central to
DW’s ability to attract new clients and members.

18. Defendant Seeking Alpha was founded in 2004 as a publisher of crowd-sourced
content covering financial analyses of stocks. SA owns and operates a website called
www.seekingalpha.com (the “Website”). According to the Website, SA provides readers with
content written by “a network of stock analysts, traders, economists, academics, financial
advisors and industry experts” and covers more than 8,000 stocks. The Website “includes
curated news, research, opinion and discussion from [SA’s] editorial team of 47 in addition to
15,300 individual and corporate contributors.”

19. SA’s website states that it has more than 10 million unique readers spread out
across the globe and claims to be one of the most utilized sources of financial news on the
Internet.

20. SA publishes Premium and Standard articles and also instablogs. According to
Seeking Alpha, premium and standard articles are extensively reviewed by its editorial team,
which also purports to undertake fact-checking exercises

21. SA has a “freemium” revenue model. All of its members receive access to a
limited amount of information on a particular article or stock, which is used to entice the member
to purchase a subscription to the contributor’s work to read the entire article along with other

materials by the contributor. An essential component of Seeking Alpha’s business model is

4481428-5

 

qYSCEF DOC_ NO_ §ase 1:19-cv-00689-NRB Document35-8 Fl|ed 04/22/19 H@A@IX/@§ L&SCEF; 03/06/2015

payment for the research it publishes. Subscribers pay fees to Seeking Alpha to receive, in
advance of posting to the public, articles selected by Seeking Alpha. Seeking Alpha uses this
mechanism to alert short sellers of a negative report in advance of public release; short sellers
then build a significant position, which is enhanced by the release of the reports. The result is
enormous downward pressure on the share price of the target_all orchestrated by Seeking
Alpha.

22. Seeking Alpha asserts that it receives a majority of its content from third-party
contributors7 many of whom are anonymous SA claims that contributors may remain
anonymous “due to regulations at their workplace or other factors” that may dissuade authors
from revealing their real names. SA, however, also claims that it possesses the author’s real
name and contact information

23. In order to satisfy its readership and populate the Website with as much content as
possible, SA employs an in-house news team that develops and produces content. SA edits and
suggests content to third-party providers and works alongside those authors to mutually co-
author content.

24. According to Seeking Alpha’s Editorial Principals, SA’s editors are not required
to disclose their respective positions in companies featured in the articles they edit. In contrast,
authors of articles published on SA “are required to disclose personal positions in stocks they
write about.”

25. SA reserves the right to “monitor, censor, edit, move, delete, and/or remove any
and all Content posted on” the Website. In addition, all material posted on the SA website

becomes the property of SA, which SA may republish as it wishes.

4481428-5

 

WSCEF DOC_ NO_ paso 1:19-cv-00689-NRB Document35-8 Fl|eo 04/22/19 F§§g§l&§y;gjj MSCEF: 03/06/2015

Markowski Becomes an SA Premium
Author and Writes Articles About LIVE

26. Markowski began contributing content to SA in or about 2012. Markowski
authored approximately 45 articles about a variety of stocks and financial issues over the course
of his relationship with Seeking Alpha.

27. On more than one occasion, representatives of SA told Markowski that they
preferred to publish content focused on short stock positions, as these were more interesting,
relevant and attractive to SA’s readership.

28. A majority of Markowski’s articles regarding stocks advised readers to take short
positions and analyzed the likelihood of a stock price’s decline in value over a short period of
time. On November 21, 2016, however, Markowski published ori SA an article expressing
positive views regarding the future value of Live Ventures Inc. (“LIVE”). Markowski’s articled,
entitled “Headwinds for S&P; Tailwinds for Small and Micro-Caps,” expressed his
recommendation to buy LIVE shares, along with five other microcap companies and several

ETFS.

29. In or about November 2016, Daniel Shvartsman, the Director of Marketplace
Contributor Success at SA, approached Markowski and asked whether Markowski would be
interested in becoming an SA premium author (“Premium Author”). Premium Authors are SA
authors who offer paying subscribers value-added services to complement the free articles the
authors have available on SA.

30. Markowski agreed to SA’s request and was excited at the opportunity to grow his
reader base With a group of paid subscribers Markowski knew that he would be able to leverage

a paid subscriber base at SA into growing his DW member base.

4481428-5

 

WSCEF DOC_ NO_ parse i.ie-cv-uuozse-Nr<l:s L)ocumentBE>-zj l-lleo 04/22/19 FF>QQQIQ,M Jb§SCEF: 03/06/201£

31. Shvartsman advised Markowski on how to maximize the benefits of the Premium
Author service. On December l9, 2016, for example, Shvartsman told Markowski via email that
he should “start prepopulating your premium author service with some posts (at least 2-3) so that
your first subscribers don’t arrive to find an empty forum. You may also want to consider adding
a ‘welcome’ article to your subscription area letting new subscribers know what to expect; it’s
not a necessity, just a nice touch.”

32. Over the following days Markowski began to populate his Premium Author
subscriber database with content. The first two articles he wrote, dated December 20 and 21,
2016, were locked and not available to any of Seeking Alpha’s members until he officially
launched as a Premium Author. The materials, of course, Were fully and immediately available
to Seeking Alpha management and its editorial team.

33. To kick off his paid subscriber service, Markowski directed his initial content at
LIVE. Markowski restated and expanded upon his positive view of LIVE’s long-term potential
for growth and success and forecast that the value of the company’s stock would dramatically
increase over the corning months and years Markowski held no position in LIVE and was not
paid by the company for any of his content, facts he prominently disclosed at the top of` each of
his articles

34. Markowski officially launched his SA Premium Author service on December 23,
2016. lt was only on this date that SA readers who signed up for Markowski’s Premium Author
service were able to access the private content that Markowski offered exclusively to his

subscriber network The subscriber base was very small by year-end 2016, only 22 readers

4481428-5

 

WSCEF DOC_ NO_ CB‘aSe 1:19-cv-00689-NRB [YocumentBB-S Fl|ed 04/22/19 PML@E@HL§SCEF: 03/06/201£

35. Markowski authored nine articles about LIVE between November 21, 2016 and
January 1, 2017 that were featured on the Seeking Alpha website, either exclusively to
Markowski’s subscribers or publicly to all of Seeking Alpha’s more than 10 million readers

36. Three of Markowski’s nine articles were freely available to all of Seeking Alpha’s
readers The remaining six articles were exclusively available to Markowski’s 22 paid
subscribers and to Seeking Alpha management as the host of the website. Markowski was
provided with a list of the subscribers’ names

37. The titles of the articles, dates of publication, and availability of the articles

(either publicly or exclusively to Markowski’s subscribers) are as follows:

 

DATE ARTICLE TITLE AUDIENCE

Nov. 21, 2016 Headwinds for S&P; Tailwinds for Publicly Available
Small and Micro-Caps

 

 

 

 

 

 

 

Dec. 20, 2016 Live Ventures (LIVE) Shares Premium Author
Should Be Purchased at Market Subscribers Only on or after
December 23, 2016
Dec. 21, 2016 Case Studies Support My Premium Author
Prediction: “LIVE Will Be 2017’s Subscribers Only on or after
Top Stock” December 23, 2016
Dec. 27, 2016 Continue to Purchase LIVE Shares Premium Author
At Market Subscribers Only
Dec. 28, 2016 Do NOT SELL LIVE Shares Premium Author
Subscribers Only
Dec. 28, 2016 LIVE Shares Have A New Price Premium Author
Limit Subscribers Only
Dec. 30, 2016 Live Ventures Diagnosed with Publicly available

Second Rare Cash Flow Anomaly
Dec. 30, 2016 Short Activity Picking Up Due to Premium Author
Misreading of Rare Balance Sheet Subscribers Only
Anomaly
Jan. 1, 2017 2016 Review, 2017 Predictions And Publicly available
Top Pic

 

 

 

 

 

 

 

38. ln compliance With SA’s Editorial Principles and author disclosure requirements

all nine of Markowski’s articles about LIVE contained express disclaimers that Markowski did

4481428-5

 

GYSCEF DOC_ NO_ t§ase i:ie-cv-L)L)ozje-l\lr<ls L)ocumentsb-e l-ueo 04/22/19 PM§.\;EQT§§SCEF: 03/06/201£

not hold any interest in, and was not compensated by, LIVE. These disclaimers were also
necessary and appropriate to comply with federal anti-fraud statutes, 15 U.S.C. § 77q(b).

39. Markowski was not alone in publishing a positive outlook on LIVE. Another SA
contributor named Pantho Investrnents published an article touting the benefits of buying and
holding LIVE stock on January 4, 2017. A copy of that article is attached as Exhibit A. SA
requires contributors to disclose whether they are paid by the target company for their content or
hold positions in that company; like Markowski, Pantho lnvestment was not paid by LIVE and
did not own any interest in the company.

40. The Pantho Investments article, titled “Live Ventures: Vintage Stock Acquisition
Should Drive Share Price Higher As Company Positions Itself To Become A Diversified
Conglomerate,” echoed Markowski’s positive outlook on the company and predictions that the
stock would substantially increase in price over the coming year. The article detailed the history
of LIVE and the CEO’s background and, like Markowski, compared LIVE to Berkshire
Hathaway, one of the most successful companies in the world.

41. According to the article, Pantho Investrnents forecast that shares of LIVE stock
“could potentially be worth north of $100 (over 300% upside from $24) and momentum since
November has already been explosive, doubling nom roughly $11 per share to the current $24
per share as the market begins to digest the scope of LIVE’s clearly improved fundamentals and
story.” Likewise, Markowski advised that he believed LIVE’s stock price could reach as high as
$180 per share. However, unlike Pantho Investment’s article, which was available to all of SA’s
10 million members, Markowski’s articles containing his price projections were only made

available to his 22 paid subscribers and to Seeking Alpha management

10
4481428-5

 

WSCEF DOC_ NO_L§aSe i:ie-cv-L)L)oee-l\lr<ls L)ocumemsb-e l-lleo 04/22/19 P§}Q@EWE@H§§SCEF: 03/06/201f

42. From November of 2016 through January 5 , 2017, as Markowski and Pantho
Investrnents wrote positively on LIVE’s outlook, LIVE’s stock price increased, nom a closing
price of $15.30 (adjusted for a 6-1 split) to $23.03. This share-price increase made LIVE shares
an inviting target for short sellers, including many SA paid subscribers who use the Website in
furtherance of their short-selling schemes

Seeking Alpha Authors and Publishes
Libelous Article About Markowski

43. After the close of the market on January 5 , 2017, without prior notice or
explanation, SA pulled down Markowski’s six articles that had been available to his 22
subscribers and also his one other December 30, 2016 article that was specific to LIVE. SA also
removed Pantho Investments’ January 4 article. Markowski Was not given any irmriediate
explanation for SA’s decision to pull down all of his LIVE-related content.

44. The removal of the positive content written by Markowski and Pantho
Investments enabled SA to create the appearance that there was no positive research on LIVE or,
alternatively, that the earlier research was so flawed that it violated SA’s guidelines Either was
advantageous to short sellers, who stood to profit if (and when) SA published a negative article
about LIVE, particularly where SA had the ability to position such an article at the top of its
news feed. No doubt many had already received the soon-to-be-published negative report on
LIVE and Markowski.

45 . The following day, January 6, 2017, SA rewarded its short-seller customer base. lt
published an article titled “Live Ventiires Exposed: Massive Paid Promotions, Heavy Accounting
Manipulation, Deficient Auditor And More” (the “Article”) that SA claimed was authored by
someone named Richard Pearson. The Article was made publicly available on the SA website,

meaning that SA made it available to all of SA’s readership. ln advance of publishing the Article

11
4481428-5

 

KSHSEJ'J'H bV uuo PM}§EB]¢H'§SCEF: 03/06/201€

\IYSCEF DOC . NO.

to all of SA’s members, SA provided the Article to a select group of hedge funds focused on
short-selling stocks A copy of the article is attached as Exhibit B.

46. Upon SA publishing the Article, LIVE shares declined by more than 20%, ahnost
instantly on heavy volume fueled by the sensational charges in the Article, which were enhanced
by the strategy that SA had deployed to remove positive authors, such as Markowski.
Throughout the day SA plastered the Website with three sensational headline stories about the
LIVE share-price decline, including one heading that alluded to Pearson’s uncovering
“notorious” stock promoters

47. The Article denigrated LIVE, its growth potential, and its CEO and claimed that
LIVE’s stock price had increased solely as a result of a paid promotional campaign funded by
LIVE and improper accounting tactics by the company’s auditors The Article included screen
shots of emails allegedly received by Richard Pearson reflecting the purported paid promotions,
although the recipient information for all such emails were blank and otherwise unpopulated,
leaving it unclear as to the identity of who actually received the emails or how they came to
appear in the Article.

48. ln addition, the Article focused in large part on Markowski, the only individual
unaffiliated with LIVE who was personally named iri the article, and the articles he had written
and published on the Website. Significantly, the Article attached all of Markowski’s work on
LIVE, including articles provided exclusively to his 22 paid subscribers and Seeking Alpha.

49. The Article directly excerpted and summarized portions of Markowski’s privately
published research Because only Markowski’s 22 paid subscribers and SA had access to the six
subscriber-only articles Markowski published, only Markowski’s paid subscribers or SA itself

could have authored the Article.

12
4481428-5

 

WSCEF DOC_ NO_ tBaSe l:l9-CV-Uooe9-NR|:V L)ocumentsb-e l-lleo 04/22/19 PMME@W§SCEF: 03/06/2015

50. The Article’s purported author, Richard Pearson, was not one of Markowski’s 22
paid subscribers “Richard Pearson” would therefore have had no way to access or rely upon the
six articles that Markowski published only to his subscribers

51. Because Richard Pearson was not one of Markowski’s paid subscribers, and
because SA is the only party that had access to Markowski’s private content apart from his paid
subscribers SA must have authored the Article. Indeed, Richard Pearson is a pseudonym, a fact
well known to SA. ln this instance, SA used that pseudonym to denigrate LIVE and to make
false and defamatory statements regarding Markowski.

52. After extensive criticism of Markowski and his analysis, the Article concludes,
“Live Ventures is a stock promotion that has been aggressively pumped by some of the most
notorious stock touts in the business These promoters have been paid millions of dollars to
present skewed information on Live Ventures.”

53. Throughout, the Article repeatedly refers to Markowski’s LIVE articles in the
same sentence as statements about the alleged paid promotional activity the Article claims that
LIVE underwrote, falsely concluding that Markowski’s researched content for Which he was not
paid_a fact prominently disclosed in his articles_was actually paid promotional content
purportedly sponsored by LIVE. If Markowski were an undisclosed paid stock promoter, he
would be engaged in illegal conduct, in violation of Federal anti-fraud statutes,. See 15 U.S.C.

§ 77q(b). For example, the Article states:
“[Markowsl<i’s] articles on LIVE never appeared until a massive
simultaneous paid promotion was being launched on Live
Ventures, including payments of hundreds of thousands of dollars
to paid stock promoters As in past promotions, this surge in
promotional activity coincided with a reverse split along with

multiple apparent corporate developments Yet these developments
alone had no impact on the stock, instead it was the promotions

13
4481428-5

 

\TYSCEF DOC_ NO_ ngaSe i.ie-ov-uuoee-Nr<l:s L)ooumentsb-e l-lleo 04/22/19 PM%§EQT§§SCEF: 03/06/201£

that boosted the stock. And these articles [by Markowski] only
appeared at the exact same time as the promotions.”

***

“The most recent stock bull to get behind Live Ventures is Michael
Markowski. Markowski began writing about Live Ventures just as
the paid promotion was picking up steam and he quickly put out 9
articles in just 6 Weeks. He has aggressively urged readers to put in
“at market” buy orders, driving up the stock He analysis contains
numerous statements which can be proven totally false with just a
few minutes of checking.”

54. The Summary of the Article reinforces the point that Markowski is a paid stock
promoter: “From November to December, Live ventures tripled on the back of aggressive paid
promotions Promoters have been paid as much as $2 million to hype Live Ventures. The same
promoters as imploded fraud ForceField Energy, which was delisted and went to zero. Latest
LIVE bull was permanently barred by the SEC for ‘egregious’ stock fraud.”

55 . The Article describes the SEC charges from the 90’s against Markowski as
follows: “Markowski would use fraudulent means to induce customers to buy securities at
manipulated prices and then his brokerage would prevent them from executing their sell orders
(sometimes for months) even as the stocks plunged.” The article defamed Markowski by stating
that he was engaged in the same conduct regarding LIVE. “This is eerily similar to the content of
his recent articles in which he keeps urging investors to buy ‘at market’ and then to buy more
even after the stock tripled.”

56. The Article thus intentionally links together Markowski’s unrelated and
undisputed disciplinary history with the SEC to his authorship of the LIVE-related content.
Specifically, the Article claims that Markowski published positive content related to LIVE in
order to defraud investors for his personal benefit. After discussing Markowski’s prior violations

and disciplinary history with the Securities & Exchange Commission, “[a]s I see it, Mr.

14
4481428-5

 

WSCEF DOC_ NO_ LBaSe i:l&a-cv-L)L)oe&a-NRB L)ocumentsb-e l-lleo 021722/19 PM}@E@W§SCEF: 03/06/201§

Markowski has acted in a similar fashion with Live Ventures. He seeks to drive up the price in
the same way, by inciting ‘market orders’ in a small cap, low float stock. He continues to urge
additional buying even as the share price soars, continually raising his target price, using specific
prices as he did in the fraudulent conduct above. He then seeks to dissuade investors from selling
even as the share price begins to fall apart.”

57. The Article also falsely claims that Markowski is the “most recent stock bull to
get behind Live Ventures” when three days after SA published Markowski’s final article on
LIVE, published on January 1, 2017, SA published Pantho Investments’ article highlighting
LIVE’s company’s upside and potential for immediate and significant growth. Because SA had
removed the Pantho Investrnents’ article, SA was able to convince readers that its false
statements were true even though SA was fully aware that at least one other contributor, who
published after Markowski, echoed Markowski’s positive outlook on LlVE.

58. The defamatory words, when construed in the overall context of the entire Article,
are clearly and purposefully intended to lead SA’s readers to infer that Markowski was a stock
manipulator and a paid promoter for LIVE, who was using his LIVE-related content to effectuate
a Baud by artificially inflating the price of LIVE stock.

59. SA’s motivation for authoring and publishing the Article is simple: it sought to
create content SA knew would drive down the price of LIVE stock so that it could upsell its
members to become subscribers and also for its members of its editorial team and its employees
to establish short positions so that they could financially benefit from LIVE’s share price
declining swiftly and significantly so that they could make a fast profit.

60. Since SA has an editorial team which reviews and fact checks every article for

accuracy it was well aware that Markowski was not the only author recommending LIVE shares

15
4481428-5

 

qYSCEF DOC_ No_(§ase 1:19-cv-00689-NRB Document35-8 Filed 04/22/19 Pag@i\]@fi;$gcgg; 03/06/201§

61. While Richard Pearson has an active internet presence, no valid addresses or
phone number can be found and his identity cannot be authenticated The reason that Plaintiffs
are unable to locate Richard Pearson is because Richard Pearson is a pseudonym for Seeking
Alpha, the true author of the Article and the defamatory statements contained therein

62. As a direct result of the Article written by SA, DW, of which Markowski is the
Director of Research, has been injured.

FIRST CAUSE OF ACTION
(Defamation per se)

63. Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 62 as if fully
set forth herein

64. SA’s false statements of purported fact in the Article, which were published to
SA’s more than 10 million readers, concerning Markowski’s participation in LIVE’s alleged paid
promotional campaign and Markowski’s allegedly fraudulent behavior in connection with his
recommendation to readers to purchase LIVE stock, constitutes defamation per se.

65. The Article impugns Markowski’s personal and professional integrity.

66. Markowski has incurred and will continue to incur damages as a result of SA’s
false statements in the Article in an amount to be proved at trial, but in no event less than $10
million

SECOND CAUSE OF ACTION
(Tortious Interference with Prospective Business Relations)

67. Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 66 as if fully
set forth herein

68. DW had prospective business relations with DW clients, members and potential
members of its investment and consulting services

69. SA, by virtue of authoring the Article, interfered with those business relations

16
4481428-5

 

WSCEF DOC_ NO_ (§ase 1:19-cv-00689-NRB Document35-8 Fl|ed 04/22/19 PUL$E@HL§SCEF: 03/06/201§

70. SA acted for a wrongful purpose and/or used dishonest, unfair or improper means

in furtherance of authoring the Article.

71. SA’s improper acts injured DW’s relationships with its members and potential

members

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants for:

a) On the First Cause of Action, an Order requiring Seeking Alpha to take
down and forever remove the Article from its website, including any and all archives of the

same;

b) On the First Cause of Action, damages in the amount to be determined at

trial, but in no event less than $ 10 million;

c) On the Second Cause of Action, damages in an amount to be determined

at tiial, but in no event less than $10 million

d) An award of costs and expenses incurred in connection with this action,

including reasonable attorneys’ fees; and

e) Such other and further relief as the Court deems just and proper.

Dated: New York, New York

March 6, 2018
OLSHAN FROME WOLOSKY LLP

By: Thomas l Fleming
Thomas J. Fleming

Attorneys for Plaintiffs

1325 Avenue of the Americas
New York, New York 10019
(212) 451-2300

17
4481428-5 t

